Citation Nr: 1045800	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  03-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for an eye disability, claimed 
as poor vision secondary to diabetic neuropathy, glaucoma, and 
cataracts, to include as secondary to the Veteran's service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Board previously remanded 
this case in June 2007, October 2008, and March 2009.


FINDING OF FACT

The competent medical evidence of record, on balance, shows that 
the Veteran's service-connected hypertension has caused a 
permanent worsening of his claimed eye disability.


CONCLUSION OF LAW

An eye disability, claimed as poor vision secondary to diabetic 
neuropathy, glaucoma, and cataracts, was aggravated by the 
Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, multiple private doctors, in reports dated in 
December 1998 and March 1999 (Elven C. Smith III, O.D.); June 
1999 (Igor Westra, M.D.); October 2001, January 2006, and July 
2007 (John L. Lewis, O.D.); and July 2007 (Robert L. Brownlow, 
Jr., M.D.), have indicated that the Veteran's hypertension has 
exacerbated his eye disability.  

A June 2000 VA examination report contains the opinion that the 
Veteran's vision loss was secondary to diabetic retinopathy and 
not to hypertension, but no explanation was furnished for this 
opinion.

The question of the causal role of the Veteran's hypertension 
with regard to his claimed eye disability was addressed in an 
April 2009 VA medical opinion, including a handwritten addendum, 
following a claims file review by an optometrist who had 
previously examined the Veteran in March and November 2008.  The 
optometrist was requested to provide an opinion as to whether the 
Veteran's diabetic retinopathy was caused or aggravated by his 
service-connected hypertension.  The optometrist, however, 
declined to give a definitive opinion, citing instead the 
following:

[I]f the [V]eteran's hypertension was 
uncontrolled or poorly controlled during 
the course of his diabetes it is at least 
as likely as not that it contributed to or 
aggravated his diabetic retinopathy.  If 
the [V]eteran's hypertension was well 
controlled during the course of his 
diabetic retinopathy it can not be 
considered an aggravating or causative 
factor in the progression of his diabetic 
retinopathy. 

In March 2010, the Board made a request to the Veterans Health 
Administration (VHA) to ascertain whether it was at least as 
likely as not that the Veteran's current eye disability was 
caused or permanently worsened by his service-connected 
hypertension.  In this request, the Board made note of the 
Veteran's blood pressure readings since May 1996 and indicated 
that the question of whether the hypertension was "well 
controlled during the course of his diabetic retinopathy" was a 
medical question that needed to be addressed by a medical expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The requested medical opinion was provided by a VA 
ophthalmologist in May 2010.  This ophthalmologist rendered the 
opinion that it was at least as likely as not that the Veteran's 
current eye disability, including diabetic retinopathy, was 
permanently worsened by his service-connected hypertension.  

The VHA ophthalmologist noted that insulin-dependent diabetes 
mellitus was first diagnosed in December 1978 (this is documented 
in a VA hospital report covering the period from December 1978 to 
January 1979).  The earliest ophthalmology record from September 
1997 indicated hand movements visual acuity and neovascular 
glaucoma in the right eye secondary to proliferative diabetic 
retinopathy and non-proliferative diabetic retinopathy in the 
left eye.  By March 1998, right eye visual acuity had worsened to 
no light perception, and a vitreous hemorrhage that indicated 
ongoing proliferative diabetic retinopathy was present.  The left 
eye displayed proliferative diabetic retinopathy as well.  
Between May 1996 and December 1997, diastolic blood pressure 
measurements ranged from 98 to 104 mm/Hg, thereby supporting the 
diagnosis of uncontrolled/poorly controlled hypertension.  During 
the same period, the left eye demonstrated progression from non-
proliferative to proliferative diabetic retinopathy.  Therefore, 
the presence of uncontrolled hypertension during the same period, 
when progression of the diabetic retinopathy occurred, supported 
the opinion that the hypertension likely contributed to the 
progression of the diabetic retinopathy.  

In further explaining his opinion, the VHA ophthalmologist noted 
that the role of hypertension in the development and progression 
of diabetic retinopathy was well known.  Numerous clinical 
trials, as well as large populations studies, had determined that 
patients with hypertension have higher rates of onset and 
progression of retinopathy.  Several other studies had shown that 
even modest elevations in blood pressure increase the risk for 
the development and progression of diabetic retinopathy.  
Additionally, aggressive blood pressure control had been 
associated with improved outcomes in patients with diabetic 
retinopathy.  The VHA ophthalmologist further cited to the 
pertinent literature, including discussions of the noted trials 
and studies.  

Overall, the Board finds that the evidence supports the 
conclusion that the Veteran's eye disability, encompassing poor 
vision secondary to diabetic neuropathy, glaucoma, and cataracts, 
was aggravated by the Veteran's service-connected hypertension.  
While the April 2009 medical opinion was not conclusive as to 
this question, the May 2010 VHA opinion contains the unambiguous 
statement that it was at least as likely as not that the 
Veteran's current eye disability, including diabetic retinopathy, 
was permanently worsened by his service-connected hypertension.  
The June 2000 VA examiner's opinion, which does not support the 
Veteran's claim, is of no more than minimal probative value 
because no rationale whatsoever was provided.

Accordingly, service connection for the Veteran's eye disability, 
encompassing poor vision secondary to diabetic neuropathy, 
glaucoma, and cataracts, is granted as secondary to his service-
connected hypertension.  In making this determination, the Board 
notes that the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and ascertain the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).   Nevertheless, given the 
Board's fully favorable disposition of the matter on appeal, no 
further notification or assistance in developing the facts 
pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.


ORDER

Entitlement to service connection for an eye disability, claimed 
as poor vision secondary to diabetic neuropathy, glaucoma, and 
cataracts, to include as secondary to the Veteran's service-
connected hypertension, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


